NOTE: This order is nonprecedential
United States Court of Appeals
o for the FederaI Circuit
DEBBIE GADASH,
Claimcmt-Appellcmt,
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS,
Respondent-Appellee.
2011-7103 t
Appea1 from the Ur1ited States Court of Appeals for
Veterans Clairns in case no. 09~0331, Judge Alan G.
Lance, Sr.
ON MOTION
ORDER
Debbie Gadash moves for a 45-day extension of time,
until September 6, 2011, to file her opening brief
Upon consideration thereof
I'r ls ORDERED THAT:

GADASH v. DVA
The motion is granted
2
FOR THE COURT
 2 5  /s/ Jan Horbaly
Date J an Horba1y
cc: Kenneth M. Carpenter, Esq.
DaWn E. Good1nan, Esq.
s21
C1erk
FH_ED
U.S. COURT OF APPEALS FOR
THE FEDERAL C1RCU1T
.1uL 25 2011
um HoRBALv
~ eisen